Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The reason for the allowance of claim 32 is that the prior art fails to disclose or suggest an electric balance vehicle including a first platform; a second platform;	a bottom cover comprising a first bottom cover removably connected to the first platform and a second bottom cover removably connected to the second platform, wherein the first platform and the second platform are made of a first material, and wherein the first bottom cover and the second bottom cover are made of a second material that differs in strength from the first material; a rotation mechanism disposed between the first platform and the second platform, wherein the rotation mechanism allows the first platform and the first bottom cover to rotate relative to the second platform and the second bottom cover.  The reason for the allowance of claim 40 is that the prior art fails to disclose or suggest an electric balance vehicle including a first part comprising a first platform and a first bottom cover removably coupled to the first platform; a second part comprising a second platform and a second bottom cover removably coupled to the second platform; a rotation mechanism disposed between the first part and the second part and configured to allow the first part and the second part to rotate relative to each other; a first wheel rotatably fixed at a first end of the first part and a second wheel rotatably fixed at a second end of the second part, wherein the first end and the second end are at opposites ends of the electric balance vehicle.  The reason for the allowance of claim 49 is that the prior art fails to disclose or suggest an electric balance vehicle including a first part comprising a first platform and a first bottom cover removably coupled to the first platform; a second part comprising a second platform and a second bottom cover removably coupled to the second platform; a rotation mechanism disposed between the first part and the second part and configured to allow the first part and the second part to rotate relative to each other, the rotation mechanism comprising a bearing and a shaft sleeve; a first wheel rotatably fixed at a first end of the first part and a second wheel rotatably fixed at a second end of the second part, wherein the first end and the second end are at opposites ends of the electric balance vehicle and a shaft disposed between inward ends of the first part and the second part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



July 2, 2021